Citation Nr: 9924080	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for visual field 
impairment, claimed as secondary to service-connected chronic 
conjunctivitis.

2.  Entitlement to an increased evaluation for the service-
connected chronic conjunctivitis, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1996, by the RO.  The notice of disagreement with 
this determination was received in January 1996.  The 
statement of the case was issued in March 1996.  The 
substantive appeal was received in April 1996.  The appeal 
was received at the Board in August 1998.  

In September 1998, the Board remanded the case to the RO for 
further development.  A supplemental statement of the case 
was issued in July 1999.  The appeal was received back at the 
Board in August 1999.  



FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has any visual field disability caused or 
aggravated by his service-connected conjunctivitis.  

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal for an increased disability evaluation 
for chronic conjunctivitis has been obtained by the RO.  

3.  The veteran's conjunctivitis is currently inactive and 
without residuals; it is not shown to have been trachomatous 
in nature.  



CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for visual 
field impairment as secondary to the service-connected 
chronic conjunctivitis has not been presented.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected chronic conjunctivitis are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.84 including Diagnostic Code 6018 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased rating for his chronic 
conjunctivitis is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claim is 
plausible.  Moreover, all relevant facts have been properly 
developed.  However, for reasons that will be explained 
hereinbelow, the claim of service connection for visual field 
impairment on a secondary basis is not well grounded.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  


A.  Factual background.

The records also reflect that the veteran entered active duty 
in March 1943; an enlistment examination, conducted in March 
1943, reported a visual acuity of 20/20, bilaterally.  The 
service medical records indicate that the veteran was 
referred to the eye clinic in May 1944 for complaints of 
discharge and redness in the right eye for the past 5 days; 
following an examination, the pertinent diagnosis was that of 
conjunctivitis, purulent, acute, right, severe, non-venereal, 
cause undetermined.  The discharge examination conducted in 
December 1945 reported an infection of the right eye; visual 
acuity was reported to be 20/20.  

On the occasion of the initial VA examination in March 1950, 
visual acuity was reported to be 20/30 in the right eye, and 
20/20 in the left eye; external examination of the eye showed 
mild congestion of conjunctivae but no clinical inflammation 
at present.  Media were clear, and fundi were negative.  The 
pertinent diagnosis was that of conjunctiva, bilaterally, and 
hypertropia.  

Based upon the above clinical findings, a rating action in 
March 1950 granted service connection for conjunctivitis, 
mild; a noncompensable evaluation was assigned, effective on 
January 4, 1950.  

During a VA compensation examination in December 1953, the 
veteran indicated that his eye tire easily; he also 
complained of blurry vision and infection.  Distant vision 
was 20/25, bilaterally, corrected to 20/20, bilaterally.  No 
exudate was noted.  Pupils, media and fundi were within 
normal limits; tension was normal.  The pertinent diagnosis 
was that of congestion of conjunctivae, bilaterally, and 
hypertropia, bilaterally.  

VA treatment records dated from 1977 to 1982 reflect that the 
veteran continued to receive clinical attention and treatment 
for his eyes.  A treatment note dated in November 1978 
indicated that ocular health was within normal limits, only 
noting a history of chronic conjunctivitis.  During a VA 
compensation examination in November 1980, the veteran 
reported that his eyes had been hurting; he also complained 
of double vision and tearing.  Distant vision was 20/100 
corrected to 20/20, bilaterally.  Mild injection of both eyes 
was noted.  VA outpatient treatment notes dated from March 
1981 to September 1981 reflect ongoing treatment for active 
conjunctivitis.  A treatment note dated in September 1981 
indicated that fields were full on examination.  

During a VA compensation examination in March 1982, the 
veteran stated that his vision was getting worse; he 
complained of double vision, partial blockage in the right 
eye, with tearing and pain, mostly in the right eye.  The 
examination revealed mild injection, bilaterally, but no 
exudate was noted.  Distant vision was 20/400 corrected to 
20/20, bilaterally.  Pupils were reactive to light, with good 
NPC.  The pertinent diagnosis was that of bilateral 
conjunctiva infections, consistent with chronic 
conjunctivitis without exudate at present.  

VA outpatient treatment reports dated from December 1989 to 
September 1995 show that the veteran received clinical 
attention and treatment for several disabilities, including 
conjunctivitis.  A treatment note dated in August 1991 
reported that visual fields were full by confrontation.  
During a routine examination in October 1991, visual acuity 
was reported to be 20/25, bilaterally.  It was noted that 
ocular health was within normal limits.  The pertinent 
diagnosis was that of chronic allergic blepharitis.  On 
October 30, 1991, the veteran was seen for complaints of 
tearing of the right eye with slight mucous discharge; he 
also reported an occasional sandy gritty sensation in the 
eye.  The assessment was that of sebaceous cyst, right and 
symptoms of dry eye.  

Received in March 1999 were VA outpatient treatment reports 
dated from February 1995 to March 1999, which show treatment 
for several disabilities.  During a neurological evaluation 
in January 1999, the veteran complained of blurry vision; no 
pertinent diagnosis was reported.  

The veteran was afforded a VA compensation examination in May 
1999, at which time he indicated that his right eye had been 
bothering him with some tearing and mild discomfort.  It was 
noted that he had no pain and no double vision; he had no 
malignant neoplasm.  On examination, it was noted that the 
right eye corrected at near 20/20 and at distance 20/20; the 
left eye corrected at near 20/20 and at distance 20/20.  He 
had no diplopia.  The visual fields were reported to be 
within normal limits in both eyes, with a Goldman equivalent 
kinetic.  It was also noted that he had cataracts in both 
eyes, pretty equal.  Normal optic nerve heads.  Macula was 
normal, and medial were clear.  The pertinent diagnoses were 
those of compound hyperopic astigmatism in both eyes, some 
presbyopia, and he also had some dry eye.  


B.  Legal analysis.

I.  Service connection for visual field impairment on a 
secondary basis.

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his/her claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In his appeal to the Board, the veteran has contended that he 
has a visual field impairment which developed as a direct 
result of his service-connected chronic conjunctivitis.  

Service connection is granted for disability which is the 
result of disease or injury which is incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection is provided on a secondary basis if the evidence 
establishes that the claimed disability was proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Moreover, the United States 
Court of Appeals of Veterans Claims (Court) has issued new 
directives that affect the veteran's claim for secondary 
service connection.  In Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 (West 1991), refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 3.310(a) 
(1998), when the veteran incurs a nonservice-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability prior 
to incurring the disability.  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones v. 
Brown, 7 Vet. App. 134 (1994).  

In establishing a well-grounded claim, the provisions of 38 
C.F.R. § 3.303(b) will be sufficient for such purpose if a 
disorder is shown to be chronic during service or a 
presumptive period or, if not chronic, there is continuity of 
symptomatology after service.  It is existence of symptoms 
and not receipt of treatment that is of the essence (although 
in a merit's adjudication the absence of treatment may be a 
factor in determining the credibility of evidence).  Savage 
v. Gober, 10 Vet. App. 488 (1997).  Any competent medical or 
lay evidence is presumed credible for this purpose.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In determining the identification or existence of continuity 
of symptoms, competent medical evidence is necessary when 
medical expertise is required to identify the condition but 
lay evidence will suffice if lay observation is capable of 
such identification, based on all the evidence of record, 
including medical documentation and testimony either 
contemporaneous with service or otherwise.  Although medical 
nexus evidence between present disability and service is not 
required; nevertheless, competent medical or lay evidence is 
required, depending on the circumstances, to demonstrate such 
a relationship between present disability and the continuity 
of symptoms which are shown.  Savage v. Gober, 10 Vet. App. 
488 (1997).  "[A] secondary-service connection claim is well-
grounded only if there is medical evidence to connect the 
asserted secondary condition to the service-connected 
disability."  Velez v. West, 11 Vet. App. 148, 158 (1998).  

A review of the veteran's service medical records is negative 
for notation of any complaints or diagnoses of visual field 
impairment during service.  Moreover, the report of 
examination completed in December 1945 in connection with the 
veteran's separation from service is negative for any 
notations of visual field impairment.  The evidence following 
service is also unfavorable to the claim.  Significantly, a 
treatment note dated in August 1991 reported that visual 
fields were full by confrontation.  In addition, recent VA 
treatment reports are negative for any complaints or finding 
of a visual field impairment.  It is also significant that 
the recent VA examination in May 1999 reported that the 
visual fields in both eyes were within normal limits.  

While there are subjective complaints of a visual field 
impairment by the veteran, a medical diagnosis of a visual 
field impairment has not been made.  Since no competent 
medical evidence of current existence of a visual field 
impairment has been presented, this claim is not well 
grounded and must be denied, since the first prong of the 
Caluza analysis has not been met.  Moreover, the record does 
not contain any competent medical evidence which establishes 
an etiological nexus between the veteran's service-connected 
chronic conjunctivitis and claimed visual field impairment.  
Following a review of the record, the Board concludes that no 
such etiological link is shown by the current medical 
evidence.  

It is noted that any contentions made by the veteran to the 
effect that he suffers from visual field impairment as a 
result of his service-connected chronic conjunctivitis, 
without supporting medical evidence, are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, without evidence showing that a visual field 
impairment is present, no plausible claim for service 
connection can be presented, and the claim is not well-
grounded.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
June 1993 supplemental statement of the case.  Likewise, the 
Board's discussion above informs the veteran of the 
requirements for the completion of his application for the 
claim for service connection.  


II.  Increased rating for chronic conjunctivitis.

The veteran also contends that his service-connected 
conjunctivitis has worsened, thereby warranting entitlement 
to an increased evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Moreover, the VA has a duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When chronic trachomatous conjunctivitis is active, it is 
rated for impairment of visual acuity, with a minimum rating 
of 30 percent assigned while there is active pathology.  
Chronic trachomatous conjunctivitis that is healed is rated 
on residuals, with a noncompensable evaluation assigned if 
there are no residuals.  38 C.F.R. § 4.84a, Diagnostic Code 
6017.  For other chronic conjunctivitis that is active with 
objective symptoms, a 10 percent evaluation is assigned.  
Other chronic conjunctivitis that is healed is rated on 
residuals, with a noncompensable evaluation assigned if there 
are no residuals.  38 C.F.R. § 4.84a, Diagnostic Code 6018.  

While the veteran has other disabilities associated with his 
eyes, his only service-connected eye disability is 
conjunctivitis, and there is no competent evidence 
demonstrating that he has any residuals of his 
conjunctivitis.  Because his conjunctivitis has never been 
show to be trachomatous in nature, it has been evaluated as 
other chronic conjunctivitis under Diagnostic Code 6018, 
which assigns a 10 percent evaluation when the conjunctivitis 
is active, or is rated as for residuals thereof.  As the 
evidence fails to show that the veteran has residuals of his 
conjunctivitis, the Board is unable to identify a basis to 
grant a higher evaluation for conjunctivitis.  The 10 percent 
rating now assigned for the veteran's conjunctivitis is 
protected under the provisions of 38 C.F.R. § 3.951 by virtue 
of having been in effect for more than 20 years, and may not 
be reduced even though the condition is currently inactive.  

In reaching this decision, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board does not find that the evidence presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
There is no evidence of frequent periods of hospitalization 
or marked interference with employment.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  



ORDER

As a well-grounded claim has not been presented, service 
connection for visual field impairment secondary to service-
connected chronic conjunctivitis is denied.  

An increased rating for the service-connected chronic 
conjunctivitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

